Exhibit 10.1

SEVENTH AMENDMENT TO THE

FOURTH AMENDED AND RESTATED AGREEMENT OF

LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.

This SEVENTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of May 13, 2014 (this
“Amendment”), is being executed by AIMCO-GP, Inc., a Delaware corporation (the
“General Partner”), as the general partner of AIMCO Properties, L.P., a Delaware
limited partnership (the “Partnership”), pursuant to the authority conferred on
the General Partner by Section 7.3.C(7) of the Fourth Amended and Restated
Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of July 29,
1994 and restated as of February 28, 2007, as amended and/or supplemented from
time to time (including all the exhibits thereto, the “Agreement”). Capitalized
terms used, but not otherwise defined herein, shall have the respective meanings
ascribed thereto in the Agreement.

WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner (i) is
authorized to cause the Partnership to issue additional Partnership Preferred
Units, for any Partnership purpose, at any time or from time to time, to the
Partners or to other Persons, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, and (ii) is authorized to determine the designations,
preferences and relative, participating, optional or other special rights,
powers and duties of Partnership Preferred Units.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

(a) The Agreement is hereby amended by the addition of a new exhibit, entitled
“Exhibit Y,” in the form attached hereto, which shall be attached to and made a
part of the Agreement.

(b) Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: AIMCO-GP, INC. By:  

/s/ Ernest M. Freedman

Name:   Ernest M. Freedman Title:   Executive Vice President and
Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT Y

PARTNERSHIP UNIT DESIGNATION OF THE

CLASS A PARTNERSHIP PREFERRED UNITS

OF AIMCO PROPERTIES, L.P.

 

  1. Number of Units and Designation.

A class of Partnership Preferred Units is hereby designated as “Class A
Partnership Preferred Units,” and the number of Partnership Preferred Units
constituting such class shall be five million (5,000,000).

 

  2. Definitions.

For purposes of the Class A Partnership Preferred Units, the following terms
shall have the meanings indicated in this Section 2, and capitalized terms used
and not otherwise defined herein shall have the meanings assigned thereto in the
Agreement:

“Agreement” shall mean the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of July 29, 1994, amended and restated
as of February 28, 2007, as amended.

“Alternative Form Consideration” shall have the meaning set forth in the
Articles Supplementary for the Class A Preferred Stock.

“Class A Partnership Preferred Unit” means a Partnership Preferred Unit with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as are set forth in this Exhibit Y. It is the
intention of the General Partner that each Class A Partnership Preferred Unit
shall be substantially the economic equivalent of one share of Class A Preferred
Stock.

“Class A Preferred Stock” means the Class A Cumulative Preferred Stock, par
value $.01 per share, of the Previous General Partner.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto. Reference to any provision of the Code
shall mean such provision as in effect from time to time, as the same may be
amended, and any successor thereto, as interpreted by any applicable regulations
or other administrative pronouncements as in effect from time to time.

“Common Stock” shall mean the Class A Common Stock, par value $.01 per share, of
the Previous General Partner.

“Distribution Payment Date” shall mean any date on which cash dividends are paid
on outstanding shares of the Class A Preferred Stock.

 

Y-1



--------------------------------------------------------------------------------

“Distribution Record Date” shall have the meaning set forth in Section 3 of this
Exhibit Y.

“Junior Partnership Units” shall have the meaning set forth in paragraph (c) of
Section 7 of this Exhibit Y.

“Parity Partnership Units” shall have the meaning set forth in paragraph (b) of
Section 7 of this Exhibit Y.

“Partnership” shall mean AIMCO Properties, L.P., a Delaware limited partnership.

“Senior Partnership Units” shall have the meaning set forth in paragraph (a) of
Section 7 of this Exhibit Y.

 

  3. Distributions.

On every Distribution Payment Date, the holders of Class A Partnership Preferred
Units shall be entitled to receive distributions payable in cash in an amount
per Class A Partnership Preferred Unit equal to the per share dividend payable
on the Class A Preferred Stock on such Distribution Payment Date. Each such
distribution shall be payable to the holders of record of the Class A
Partnership Preferred Units, as they appear on the records of the Partnership at
the close of business on the record date (the “Distribution Record Date”) for
the dividend payable with respect to the Class A Preferred Stock on such
Distribution Payment Date. Holders of Class A Partnership Preferred Units shall
not be entitled to any distributions on the Class A Partnership Preferred Units,
whether payable in cash, property or stock, except as provided herein.

 

  4. Liquidation Preference.

(a) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the Partnership (whether capital, surplus or otherwise) shall be
made to or set apart for the holders of Junior Partnership Units, the holders of
Class A Partnership Preferred Units shall be entitled to receive Twenty-Five
Dollars ($25.00) per Class A Partnership Preferred Unit (the “Liquidation
Preference”), plus an amount per Class A Partnership Preferred Unit equal to all
dividends (whether or not declared or earned) accumulated, accrued and unpaid on
one share of Class A Preferred Stock to the date of final distribution to such
holders; but such holders shall not be entitled to any further payment. Until
the holders of the Class A Partnership Preferred Units have been paid the
Liquidation Preference in full, plus an amount equal to all dividends (whether
or not declared or earned) accumulated, accrued and unpaid on the Class A
Preferred Stock to the date of final distribution to such holders, no payment
shall be made to any holder of Junior Partnership Units upon the liquidation,
dissolution or winding up of the Partnership. If, upon any liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership, or
proceeds thereof, distributable among the holders of Class A Partnership
Preferred Units shall be insufficient to pay in full the preferential amount
aforesaid and liquidating payments on any Parity Partnership Units, then such
assets, or

 

Y-2



--------------------------------------------------------------------------------

the proceeds thereof, shall be distributed among the holders of Class A
Partnership Preferred Units and any such Parity Partnership Units ratably in the
same proportion as the respective amounts that would be payable on such Class A
Partnership Preferred Units and any such other Parity Partnership Units if all
amounts payable thereon were paid in full. For the purposes of this Section 4,
(i) a consolidation or merger of the Partnership with one or more partnerships,
or (ii) a sale or transfer of all or substantially all of the Partnership’s
assets shall not be deemed to be a liquidation, dissolution or winding up,
voluntary or involuntary, of the Partnership.

(b) Upon any liquidation, dissolution or winding up of the Partnership, after
payment shall have been made in full to the holders of Class A Partnership
Preferred Units and any Parity Partnership Units, as provided in this Section 4,
any other series or class or classes of Junior Partnership Units shall, subject
to the respective terms thereof, be entitled to receive any and all assets
remaining to be paid or distributed, and the holders of the Class A Partnership
Preferred Units and any Parity Partnership Units shall not be entitled to share
therein.

 

  5. Redemption.

Class A Partnership Preferred Units shall be redeemable by the Partnership as
follows:

(a) At any time that the Previous General Partner exercises its right to redeem
all or any of the shares of Class A Preferred Stock, the General Partner shall
cause the Partnership to redeem an equal number of Class A Partnership Preferred
Units, at a redemption price per Class A Partnership Preferred Unit payable in
cash and equal to the same price per share paid by the Previous General Partner
to redeem the Class A Preferred Stock. In the event of a redemption of Class A
Partnership Preferred Units, if the redemption date occurs after a dividend
record date for the Class A Preferred Stock and on or prior to the related
Distribution Payment Date, the distribution payable on such Distribution Payment
Date in respect of such Class A Partnership Preferred Units called for
redemption shall be payable on such Distribution Payment Date to the holders of
record of such Class A Partnership Preferred Units on the applicable dividend
record date, and shall not be payable as part of the redemption price for such
Class A Partnership Preferred Units.

(b) If the Partnership shall redeem Class A Partnership Preferred Units pursuant
to paragraph (a) of this Section 5, from and after the redemption date (unless
the Partnership shall fail to make available the amount of cash necessary to
effect such redemption), (i) except for payment of the redemption price, the
Partnership shall not make any further distributions on the Class A Partnership
Preferred Units so called for redemption, (ii) said units shall no longer be
deemed to be outstanding, and (iii) all rights of the holders thereof as holders
of Class A Partnership Preferred Units of the Partnership shall cease except the
rights to receive the cash payable upon such redemption, without interest
thereon; provided, however, that if the redemption date occurs after dividend
record date for the Class A Preferred Stock and on or prior to the related
Distribution Payment Date, the full distribution payable on such Distribution
Payment Date in respect

 

Y-3



--------------------------------------------------------------------------------

of such Class A Partnership Preferred Units called for redemption shall be
payable on such Distribution Payment Date to the holders of record of such
Class A Partnership Preferred Units on the applicable dividend record date
notwithstanding the prior redemption of such Class A Partnership Preferred
Units. No interest shall accrue for the benefit of the holders of the Class A
Partnership Preferred Units to be redeemed on any cash set aside by the
Partnership.

(c) If fewer than all the outstanding Class A Partnership Preferred Units are to
be redeemed, units to be redeemed shall be selected by the Partnership from
outstanding Class A Partnership Preferred Units not previously called for
redemption by any method determined by the General Partner in its discretion.
Upon any such redemption, the General Partner shall amend Exhibit A to the
Agreement as appropriate to reflect such redemption.

 

  6. Status of Reacquired Units.

All Class A Partnership Preferred Units which shall have been issued and
reacquired in any manner by the Partnership shall be deemed cancelled.

 

  7. Conversion

Class A Partnership Preferred Units shall be convertible as follows:

(a) Upon any conversion of shares of Class A Preferred Stock into shares of
Common Stock, a number of Class A Partnership Preferred Units equal to the
number of shares of Class A Preferred Stock so converted shall be automatically
converted into a number of Partnership Common Units equal to the number of
shares of Common Stock issuable with respect to the shares of Class A Preferred
Stock so converted. Upon any conversion of shares of Class A Preferred Stock
into Alternative Form Consideration, a number of Class A Partnership Preferred
Units equal to the number of shares of Class A Preferred Stock so converted
shall be automatically converted into the same type and amount of Alternative
Form Consideration as is deliverable with respect to the shares of Class A
Preferred Stock so converted. Each conversion of Class A Partnership Preferred
Units shall be deemed to have been effected at the same date and time as the
corresponding conversion of Class A Preferred Stock.

(b) Holders of Class A Partnership Preferred Units at the close of business on a
Distribution Record Date shall be entitled to receive the distribution payable
on such units on the corresponding Distribution Payment Date notwithstanding the
conversion thereof after such Distribution Record Date and on or prior to such
Distribution Payment Date.

(c) If, upon any conversion of Class A Preferred Stock, the Previous General
Partner is required to make a cash payment in lieu of issuing any fractional
shares of Common Stock, then, in connection with the corresponding conversion of
Class A Partnership Preferred Units, the Partnership shall make an equal cash
payment to the holder of such converted Class A Partnership Preferred Units.

 

Y-4



--------------------------------------------------------------------------------

(d) The Partnership will pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of (i) the issue or delivery of Partnership
Common Units or other securities or property on conversion of Class A
Partnership Preferred Units pursuant hereto, and (ii) the issue or delivery of
Common Stock or other securities or property on conversion of Class A Preferred
Stock pursuant to the terms hereof.

 

  8. Ranking.

Any class or series of Partnership Units of the Partnership shall be deemed to
rank:

(a) prior or senior to the Class A Partnership Preferred Units, as to the
payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, if the holders of such class or series shall be
entitled to the receipt of distributions and of amounts distributable upon
liquidation, dissolution or winding up, as the case may be, in preference or
priority to the holders of Class A Partnership Preferred Units (“Senior
Partnership Units”);

(b) on a parity with the Class A Partnership Preferred Units, as to the payment
of distributions and as to distribution of assets upon liquidation, dissolution
or winding up, whether or not the distribution rates, distribution payment dates
or redemption or liquidation prices per unit or other denomination thereof be
different from those of the Class A Partnership Preferred Units if (i) such
class or series of Partnership Units shall be Class Z Partnership Preferred
Units, Series A Community Reinvestment Act Perpetual Partnership Preferred
Units, Class One Partnership Preferred Units, Class Two Partnership Preferred
Units, Class Three Partnership Preferred Units, Class Four Partnership Preferred
Units, Class Six Partnership Preferred Units or Class Seven Partnership
Preferred Units, or (ii) the holders of such class or series of Partnership
Units and the Class A Partnership Preferred Units shall be entitled to the
receipt of distributions and of amounts distributable upon liquidation,
dissolution or winding up in proportion to their respective amounts of accrued
and unpaid distributions per unit or other denomination or liquidation
preferences, without preference or priority one over the other (the Partnership
Units referred to in clauses (i) and (ii) of this paragraph being hereinafter
referred to, collectively, as “Parity Partnership Units”); and

(c) junior to the Class A Partnership Preferred Units, as to the payment of
distributions and as to the distribution of assets upon liquidation, dissolution
or winding up, if (i) such class or series of Partnership Units shall be
Partnership Common Units or Class I High Performance Partnership Units, or
(ii) the holders of Class A Partnership Preferred Units shall be entitled to
receipt of distributions or of amounts distributable upon liquidation,
dissolution or winding up, as the case may be, in preference or priority to the
holders of such class or series of Partnership Units (the Partnership Units
referred to in clauses (i) and (ii) of this paragraph being hereinafter referred
to, collectively, as “Junior Partnership Units”).

 

Y-5



--------------------------------------------------------------------------------

  9. Special Allocations.

(a) Gross income and, if necessary, gain shall be allocated to the holders of
Class A Partnership Preferred Units for any Fiscal Year (and, if necessary,
subsequent Fiscal Years) to the extent that the holders of Class A Partnership
Preferred Units receive a distribution on any Class A Partnership Preferred
Units (other than an amount included in any redemption pursuant to Section 5
hereof) with respect to such Fiscal Year.

(b) If any Class A Partnership Preferred Units are redeemed pursuant to
Section 5 hereof, for the Fiscal Year that includes such redemption (and, if
necessary, for subsequent Fiscal Years) (a) gross income and gain (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class A Partnership Preferred Units to the
extent that the redemption amounts paid or payable with respect to the Class A
Partnership Preferred Units so redeemed exceeds the aggregate Capital
Contributions (net of liabilities assumed or taken subject to by the
Partnership) per Class A Partnership Preferred Unit allocable to the Class A
Partnership Preferred Units so redeemed and (b) deductions and losses (in such
relative proportions as the General Partner in its discretion shall determine)
shall be allocated to the holders of Class A Partnership Preferred Units to the
extent that the aggregate Capital Contributions (net of liabilities assumed or
taken subject to by the Partnership) per Class A Partnership Preferred Unit
allocable to the Class A Partnership Preferred Units so redeemed exceeds the
redemption amount paid or payable with respect to the Class A Partnership
Preferred Units so redeemed.

 

  10. Restrictions on Ownership.

The Class A Partnership Preferred Units shall be owned and held solely by the
General Partner or the Special Limited Partner.

 

  11. General.

(a) The ownership of Class A Partnership Preferred Units may (but need not, in
the sole and absolute discretion of the General Partner) be evidenced by one or
more certificates. The General Partner shall amend Exhibit A to the Agreement
from time to time to the extent necessary to reflect accurately the issuance of,
and subsequent conversion, redemption, or any other event having an effect on
the ownership of, Class A Partnership Preferred Units.

(b) The rights of the General Partner and the Special Limited Partner, in their
capacity as holders of the Class A Partnership Preferred Units, are in addition
to and not in limitation of any other rights or authority of the General Partner
or the Special Limited Partner, respectively, in any other capacity under the
Agreement or applicable law. In addition, nothing contained herein shall be
deemed to limit or otherwise restrict the authority of the General Partner or
the Special Limited Partner under the Agreement, other than in their capacity as
holders of the Class A Partnership Preferred Units.

 

Y-6